


109 HR 6072 : Financial Services Regulatory Relief

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		109th CONGRESS
		2d Session
		H. R. 6072
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 28, 2006
			Received
		
		
			November 13, 2006
			 Read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To amend the Federal Deposit Insurance Act
		  to provide further regulatory relief for depository institutions and clarify
		  certain provisions of law applicable to such institutions, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Financial Services Regulatory Relief
			 Amendments Act of 2006.
		2.Amendments
			 relating to nonfederally insured credit unions
			(a)In
			 generalSubsection (a) of
			 section 43 of the Federal Deposit Insurance Act (12 U.S.C. 1831t(a)) is amended by
			 adding at the end the following new paragraph:
				
					(3)Enforcement by
				appropriate state supervisorAny appropriate State supervisor of
				a private deposit insurer, and any appropriate State supervisor of a depository
				institution which receives deposits that are insured by a private deposit
				insurer, may examine and enforce compliance with this subsection under the
				applicable regulatory authority of such
				supervisor.
					.
			(b)Amendment
			 relating to disclosures required, periodic statements and account
			 recordsSection 43(b)(1) of the Federal Deposit Insurance Act
			 (12 U.S.C.
			 1831t(b)(1)) is amended by striking or similar
			 instrument evidencing a deposit and inserting or share
			 certificate.
			(c)Amendments
			 relating to disclosures required, advertising, premisesSection
			 43(b)(2) of the Federal Deposit Insurance Act (12 U.S.C. 1831t(b)(2)) is amended
			 to read as follows:
				
					(2)Advertising;
				premises
						(A)In
				generalInclude clearly and conspicuously in all advertising,
				except as provided in subparagraph (B); and at each station or window where
				deposits are normally received, its principal place of business and all its
				branches where it accepts deposits or opens accounts (excluding automated
				teller machines or point of sale terminals), and on its main Internet page, a
				notice that the institution is not federally insured.
						(B)ExceptionsThe
				following need not include a notice that the institution is not federally
				insured:
							(i)Statements or
				reports of financial condition of the depository institution that are required
				to be published or posted by State or Federal law or regulation.
							(ii)Any sign,
				document, or other item that contains the name of the depository institution,
				its logo, or its contact information, but only if the sign, document, or item
				does not include any information about the institution’s products or services
				or information otherwise promoting the institution.
							(iii)Small
				utilitarian items that do not mention deposit products or insurance if
				inclusion of the notice would be
				impractical.
							.
			(d)Amendments
			 relating to acknowledgment of disclosureSection 43(b)(3) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1831t(b)(3)) is amended
			 to read as follows:
				
					(3)Acknowledgment
				of disclosure
						(A)New depositors
				obtained other than through a conversion or mergerWith
				respect to any depositor who was not a depositor at the depository institution
				before the effective date of the Financial Services Regulatory Relief
				Amendments Act of 2006, and who is not a depositor as described in subparagraph
				(B), receive any deposit for the account of such depositor only if the
				depositor has signed a written acknowledgment that—
							(i)the institution is
				not federally insured; and
							(ii)if
				the institution fails, the Federal Government does not guarantee that the
				depositor will get back the depositor’s money.
							(B)New depositors
				obtained through a conversion or mergerWith respect to a depositor at a federally
				insured depository institution that converts to, or merges into, a depository
				institution lacking Federal insurance after the effective date of the Financial
				Services Regulatory Relief Amendments Act of 2006, receive any deposit for the
				account of such depositor only if—
							(i)the depositor has
				signed a written acknowledgment described in subparagraph (A); or
							(ii)the institution
				makes an attempt, as described in subparagraph (D) and sent by mail no later
				than 45 days after the effective date of the conversion or merger, to obtain
				the acknowledgment.
							(C)Current
				depositorsReceive any
				deposit after the effective date of the Financial Services Regulatory Relief
				Amendments Act of 2006 for the account of any depositor who was a depositor on
				that date only if—
							(i)the depositor has
				signed a written acknowledgment described in subparagraph (A); or
							(ii)the institution makes an attempt, as
				described in subparagraph (D) and sent by mail no later than 45 days after the
				effective date of the Financial Services Regulatory Relief Amendments Act of
				2006, to obtain the acknowledgment.
							(D)Alternative
				provision of notice to current depositors and new depositors obtained through a
				conversion or merger
							(i)In
				generalTransmit to each depositor who has not signed a written
				acknowledgment described in subparagraph (A)—
								(I)a conspicuous card
				containing the information described in clauses (i) and (ii) of subparagraph
				(A), and a line for the signature of the depositor; and
								(II)accompanying
				materials requesting the depositor to sign the card, and return the signed card
				to the
				institution.
								.
			(e)Repeal of
			 provision prohibiting nondepository institutions from accepting
			 depositsSection 43 of the Federal Deposit Insurance Act
			 (12 U.S.C.
			 1831t) is amended—
				(1)by striking
			 subsection (e); and
				(2)by redesignating
			 subsections (f) and (g) as subsections (e) and (f), respectively.
				(f)Repeal of
			 provision concerning nondepository institutions masquerading as depository
			 institutions and clarification of depository institutions covered by the
			 statuteSubsection (e)(2) (as so redesignated by subsection (e)
			 of this section) of section 43 of the Federal Deposit Insurance Act
			 (12 U.S.C.
			 1831t) is amended to read as follows:
				
					(2)Depository
				institutionThe term depository
				institution—
						(A)includes any
				entity described in section 19(b)(1)(A)(iv) of the Federal Reserve Act;
				and
						(B)does not include
				any national bank, State member bank, or Federal
				branch.
						.
			(g)Repeal of FTC
			 authority to enforce independent audit requirement; concurrent state
			 enforcementSubsection (f) (as so redesignated by subsection (e)
			 of this section) of section 43 of the Federal Deposit Insurance Act
			 (12 U.S.C.
			 1831t) is amended to read as follows:
				
					(f)Enforcement
						(1)Limited FTC
				enforcement authorityCompliance with the requirements of
				subsections (b) and (c), and any regulation prescribed or order issued under
				any such subsection, shall be enforced under the Federal Trade Commission Act
				by the Federal Trade Commission.
						(2)Broad State
				enforcement authority
							(A)In
				generalSubject to subparagraph (C), an appropriate State
				supervisor of a depository institution lacking Federal deposit insurance may
				examine and enforce compliance with the requirements of this section, and any
				regulation prescribed under this section.
							(B)State
				powersFor purposes of bringing any action to enforce compliance
				with this section, no provision of this section shall be construed as
				preventing an appropriate State supervisor of a depository institution lacking
				Federal deposit insurance from exercising any powers conferred on such official
				by the laws of such State.
							(C)Limitation on
				State action while Federal action pendingIf the Federal Trade
				Commission has instituted an enforcement action for a violation of this
				section, no appropriate State supervisor may, during the pendency of such
				action, bring an action under this section against any defendant named in the
				complaint of the Commission for any violation of this section that is alleged
				in that
				complaint.
							.
			3.Clarification of
			 scope of applicable rate provisionSection 44(f) of the Federal Deposit
			 Insurance Act (12
			 U.S.C. 1831u(f)) is amended by adding at the end the following
			 new paragraphs:
			
				(3)Other
				lendersIn the case of any other lender doing business in the
				State described in paragraph (1), the maximum interest rate or amount of
				interest, discount points, finance charges, or other similar charges that may
				be charged, taken, received, or reserved from time to time in any loan,
				discount, or credit sale made, or upon any note, bill of exchange, financing
				transaction, or other evidence of debt issued to or acquired by any other
				lender shall be equal to not more than the greater of the rates described in
				subparagraph (A) or (B) of paragraph (1).
				(4)Other lender
				definedFor purposes of paragraph (3), the term other
				lender means any person engaged in the business of selling or financing
				the sale of personal property (and any services incidental to the sale of
				personal property) in such State, except that, with regard to any person or
				entity described in such paragraph, such term does not include—
					(A)an insured
				depository institution; or
					(B)any person or
				entity engaged in the business of providing a short-term cash advance to any
				consumer in exchange for—
						(i)a
				consumer’s personal check or share draft, in the amount of the advance plus a
				fee, where presentment or negotiation of such check or share draft is deferred
				by agreement of the parties until a designated future date; or
						(ii)a
				consumer authorization to debit the consumer’s transaction account, in the
				amount of the advance plus a fee, where such account will be debited on or
				after a designated future
				date.
						.
		
	
		
			Passed the House of
			 Representatives September 27, 2006.
			Karen L. Haas,
			Clerk.
		
	
